Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 1 of 58




                         ExHTBIT 1
       Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 2 of 58




MURPHY LAW GROUP, LLC
By: Benjamin Salving, Esquire
Attorney, I.D. No. 311270
Michael Murphy, Esquire
Attorney I.D. No. 91262
Eight Penn Center, Suite 2000
1628 John F. Kennedy Blvd.
Philadelphia, PA 19103
TEL: 267-273-1054
FAX: 215-525-021
bsalvina(a~phill~plovmentlawyer. com
murphy(a~,~hill~ploymentlawver.com                                 Attorneys for Plaintiff, Dorothy Beckwith
DOROTHY BECKWITH                                                        Lancaster County
1 E Main Street 1, Apt. 2                                               Court of Common Pleas
Mountville, PA 17554                                                    Civil Division

                                    Plaintiff,                           Civil Action No.: CI-21-02277
                           v.

EPHRATA COMMUNITY HOSPITAL d/b/a
WELLSPAN EPHRATA COMMUNITY
HOSPITAL
169 Martin Ave
Ephrata, PA 17522

                                    Defendant.

                                      NOTICE TO DEFEND -CIVIL
You have been sued in court. If you wish to defend against the claims set forth in the following pages, you must take
action within twenty (20) days after this complaint and notice are served, by entering a written appearance personally
or by attorney and in filing in writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without you and a judgment maybe entered against you
by the court without further notice for any money claimed in the complaint or for any other claim or relief requested
by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER,
GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU
WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
PERSONS AT A REDUCED FEE OR NO FEE.

                                 LANCASTER COUNTY BAR ASSOCIATION
                                          28 E Orange Street
                                         Lancaster, PA 17602
                                            (717)393-0737
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 3 of 58




MURPHY LAW GROUP, LLC
By: Benjamin Salvina, Esquire
Attorney, I.D. No. 311270
Michael Murphy, Esquire
Attorney I.D. No. 91262
Eight Penn Center, Suite 2000
1628 John F. Kennedy Blvd.
Philadelphia, PA 19103
TEL: 267-273-1054
FAX: 215-525-021
bsa lvina(a~phillvemplovmentlawver.com
inui~hv(~phillyemplovmentlawyer.com                       Attorneys for Plaintiff, Dorothy Beckwith
DOROTHY BECKWITH                                               Lancaster County
1 E Main Street 1, Apt. 2                                      Court of Common Pleas
Mountville, PA 17554                                           Civil Division

                                Plaintiff,                     Civil Action No.: CI-21-02277
                        v.

EPHRATA COMMUNITY HOSPITAL
WELLSPAN EPHRATA COMMUNITY
HOSPITAL
169 Martin Ave
Ephrata, PA 17522

                                 Defendant.
                   ------------------------------------------
                   SECOND AMENDED COMPLAINT —CIVIL ACTION

        Plaintiff, Dorothy Beckwith ("Plaintiff'), by and through her undersigned attorney, for her

Second Amended Complaint against Defendant, Ephrata Community Hospital d/b/a We1lSpan

Ephrata Community Hospital. ("Defendant"), alleges as follows:

        1.      Plaintiff initiates this action contending that Defendant violated her rights protected

under the Pennsylvania Whistleblower Law, 43 P.S. § 1421, et seq., by wrongfully discharging

Plaintiff for making good faith reports and/or complaints of wrongdoing by Defendant. In

addition, Plaintiff avers that Defendant violated Pennsylvania public policy by discharging

Plaintiff for refusing to engage in illegal activity.

                                                   2
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 4 of 58




          2.   Plaintiff further alleges that Defendant violated the Age Discrimination in

Employment Act ("ADEA"), 29 U.S.C. § 621, et seq., by terminating Plaintiff because of her age

and/or because Plaintiff made a good faith Complaint of age discrimination.

                                           PARTIES

          3.   Plaintiff Dorothy Beckwith, is a citizen of the United States and Pennsylvania, and

currently maintains a residence at 1 E Main Street 1, Apt. 2., Mountville, PA 17554.

          4.   Defendant Ephrata Community Hospital d/b/a We1lSpan Ephrata Community

Hospital, is anon-profit entity with a registered office address in the Commonwealth of

Pennsylvania, where it maintains a place of business located at 169 Martin Ave, Ephrata, PA

17522.

                                 JURISDICTION AND VENUE

          5.   Paragraphs 1 through 4 are hereby incorporated by reference as though the same

were fully set forth at length herein.

          6.   On or about April 12, 2021, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission ("EEOC"), thereby satisfying the

requirements of 42 U.S.C. § 2000e5(b) and (e). Plaintiff's EEOC Charge was docketed as EEOC

Charge No. 530-2021-02943. Plaintiff's EEOC Charge was filed within three hundred (180) days

of the unlawful employment practice.

          7.   By correspondence dated August 10, 2021, Plaintiff received a Notice of Right to

Sue from the EEOC regarding her Charge, advising Plaintiff had ninety (90) days to file suit

against Defendant.

          8.   Plaintiff filed the instant action within the statutory time frame applicable to her

claims.



                                                3
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 5 of 58




        9.       Plaintiff has therefore exhausted her administrative remedies and has complied with

all conditions precedent to maintain this action.

       10.       Plaintiff initiated this action by filing a Civil Action Complaint ("Initial

Complaint"), against Defendant on April 12, 2021

       11.       Plaintiff's Initial Complaint was filed within the statutory time frame applicable to

her Complaint.

       12.     This Court has jurisdiction over this action pursuant to 42 Pa. C.S.A. § 931 as

Defendant is anon-profit entity that resides in and regularly conducts business in the

Commonwealth of Pennsylvania.

       13.     Venue in this Court is proper pursuant to 42 Pa. R.C.P. §§ 1006(b), 2179(a) because

Defendant maintains a place of business in Lancaster County and Plaintiffls claims arise from

adverse actions) and occurrences) that took place in Lancaster County.

                                   FACTUAL ALLEGATIONS

       14.       Paragraphs 1 through 13 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        15.    Defendant hired Plaintiff on or about April 1, 2019, in the position of Nurse in

Defendant's Emergency Department.

       16.       At all times material hereto, Plaintiff received positive performance reviews,

occasional praise, and no justifiable discipline.

        17.      Plaintiff was initially hired by Defendant's Emergency Room Nurse Manager,

Sandy Reedy ("Ms. Reedy"), who is approximately sixty (60) years of age.

        18.      Shortly thereafter, Ms. Reedy was forced to separate from Defendant, and replaced

by interim Manager, Kristy Ruiz ("Ms. Ruiz").



                                                    0
        Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 6 of 58




         19.   Then, in or around September 2019, Nicholina Heitz ("Ms. Heitz"), who is

approximately twenty-eve (25) years of age, accepted Defendant's Emergency Room Nurse

Manager position.

         20.   Beginning in or around August 2020, Plaintiff began receiving write-ups by Ms.

Ruiz.

         21.   Specifically, Plaintiff would be written up for taking longer than thirty (30) minutes

to prepare a patient's room, as per Defendant's "Safe Envirorunent Checklist," despite the fact

Plaintiff provided documented reasons for each delay Plaintiff experienced while preparing each

room.

         22.   Plaintiff was advised by Defendant's Emergency Room Charge Nurse, Seth Wenger

("Mr. Wenger"), that Plaintiff should not be getting written up for taking longer during Defendant's

Safe Environment Checklist, as it is not a policy through We1lSpan.

         23.   Plaintiff was further advised by Mr. Wenger, that Plaintiff should "fly under the

radar," and that he enjoyed working with Plaintiff and did not know why Plaintiff was being

"targeted."

         24.   Notably, Defendant's thirty (30) minute room prepping procedure pertains to

Defendant's psychiatric patients.

         25.   Furthermore, this policy is not universally enforced and/or implemented at

Defendant's other locations.

         26.   Moreover, Ms. Ruiz began asking Defendant's Charge Nurses about Plaintiff

specifically each night.




                                                 E
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 7 of 58




       27.     By way of example, on or about September 26, 2020, Ms. Ruiz asked Defendant's

Charge Nurse, Jennifer Long ("Ms. Long"), whether Plaintiff "did anything wrong," during

Plaintiffs shift, and did not inquire about Defendant's other employees.

       28.     Then, on or about September 30, 2020, Defendant's Payroll employee, Candy

Ludwig ("Ms. Ludwig"), informed Plaintiff that Ms. Ludwig overheard a conversation in the office

of Defendant's Director of Emergency Services, Ori Chambers ("Mr. Chambers"), regarding a list

of eight (8) to ten (10) nurses that Ms. Heitz wanted terminated from employment.

       29.     By way of background, Mr. Chambers was overtly affectionate towards Ms. Heitz.

       30.     Ms. Ludwig also provided Plaintiff with a contact number for Defendant's

Corporate Compliance, and advised Plaintiff should contact them with regard to the discriminatory

treatment Plaintiff was being subjected to and/or witnessing at Defendant.

       31.     In addition, Defendant is mandated by the state to perform a "Behavioral Health

Checklist," as a result of a patient death.

       32.     Notably, Ms. Ruiz and Mr. Chambers expected Plaintiff, and other employees of

Defendant, to falsify documents when needed, to ensure Defendant was in compliance with the

aforementioned Behavioral Health Checklist.

       33.     On or about October 6, 2020, Plaintiff contacted Defendant's Corporate

Compliance via telephone, and spoke with Corporate Compliance Officer, Susan Schollenberger

("Ms. Schollenberger")

       34.     During this call, Plaintiff advised Ms. Schollenberger of her concerns in regard to

being required to falsify documents for Defendant's state mandated Behavioral Health Checklist,

and concerns regarding Defendant's Moderate Sedation Program.




                                                D
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 8 of 58




        35.     Plaintiff was advised by Ms. Scl~ollenberger that Corporate "[doesn't] expect you

to falsify documentation."

        36.     Plaintiff informed Ms. Schollenberger that Defendant's manageflient expects

employees to falsify documents, with the threat of adverse employment actions being taken if

failing to do so.

        37.     Additionally, Plaintiff advised Ms. Schollenberger of the hostile work environment

she was being subjected to at Defendant's workplace.

       38.      Further, Plaintiff advised Ms. Schollenberger that "I'm fifty-eve (55) and I've been

doing this for a long time and I'm being unjustly harassed."

        39.     Upon information and belief, approximately seven (7) other employees complained

to Corporate Compliance that same week, regarding falsifying documents for Defendant's state

mandated Behavioral Health Checklist.

        40.     Subsequently, on or about October 12, 2020, Defendant's management staff were

called to Defendant's Human Resources Department to discuss the Corporate Compliance

findings.

       41.      Shortly thereafter, on or about October 14, 2020, Plaintiff was abruptly terminated

from employment with Defendant.

       42.      During her termination, Plaintiff was told the reason for her termination was

because her "services [were] no longer required."

       43.      It is believed and therefore averred that Defendant willfully violated Plaintiff's

rights protected under the Pennsylvania Whistleblower Law for terminating Plaintiff in retaliation

for her making a good faith complaint of wrongdoing.




                                                 7
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 9 of 58




        44.     It is further believed and therefore alleged that Defendant willfully violated

Pennsylvania public policy by ternunating Plaintiff because Plaintiff refused to engage in illegal

activity.

        45.     It is additionally believed and therefore averred that Defendant terminated Plaintiff

on the basis of her age and/or in retaliation for making a good faith complaint of age discrimination

in violation of the ADEA.

        46.     As a result of Defendant's deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion

benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,

and also suffered mental anguish, emotional pain and suffering, emotional distress, humiliation,

and damage to reputation.

                                  COUNTI
              PENNSYLVANIA WHISTLEBLOWER LAW, 43 P.S. § 1421, et seq.
                               RETALIATION

        47.     Paragraphs 1 through 46 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        48.     Defendant is an "employer" under the Whistleblower Law because it receives

Commonwealth funding through payments from state-assisted insurance programs and, as such, is

a business that receives public contracts or funding from the Commonwealth or its subdivisions.

        49.     The Whistleblower Law defines "wrongdoing" as "[a] violation which is not of a

merely technical or minimal nature of a Federal or State statute or regulation, of a political

subdivision ordinance or regulation or of a code of conduct or ethics designed to protect the interest

of the public or the employer." See 43 P.S. § 1422. As such, the aforementioned actions of

Defendant that Plaintiff reported constitute wrongdoing as defined by the Whistleblower Law in
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 10 of 58




that they violate such a law, including but not limited to, 18 Pa. C.S. § 4101 and 18 Pa. C.S.

4104.

        50.     Plaintiff was terminated for making a good faith complaint of wrongdoing.

        51.    The aforementioned actions of Defendant constitute a violation of the Pennsylvania

Whistleblower Law ("Whistleblower Law"), 43 P.S. § 1421, et seq., entitling Plaintiff to all

appropriate damages and remedies available.

        WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

        A.     Back wages, front pay, compensatory damages, and lost benefits, in an

        amount to be determined at trial, but greater than Fifty Thousand Dollars ($50,000);

        B.     Plaintiff s reasonable attorneys' fees and all costs of this action;

        C.     Pre-judgment interest in an appropriate amount;

        D.      Such other and further relief as is just and equitable under the circumstances;

        and

        E.     Any verdict in favor of the Plaintiff is to be molded by the Court to

        maximize the financial recovery available to Plaintiff in light of the caps on certain

        damages set forth by applicable federal law.

                                       COUNT II
                              PENNSYLVANIA PUBLIC POLICY
                                     RETALIATION

        52.    Paragraphs 1 through 51 are hereby incorporated by reference as though the same

were fully set forth at length herein.
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 11 of 58




        53.     Plaintiff refused to engage in illegal activity as requested to be performed by

Defendant.

        54.     Defendant unlawfully violated the public policy exception to Pennsylvania's

common law tradition of at-will employment by unlawfully terminating Plaintiff's employment in

retaliation for Plaintiff's refusal to engage in illegal activity.

        55.     Plaintiff's termination was in violation of public policy pursuant to Pennsylvania

common law.

        WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

        A.      Back wages, front pay, bonuses, compensatory damages, and lost benefits in

        an amount to be determined at trial, but greater than Fifty Thousand Dollars

       ($50,000);

        B.      Punitive damages for Defendant's unlawful practices which were

        committed with malicious and reckless indifference to Plaintiff's rights;

        C.      Pre-judgment interest in an appropriate amount; and

        D.      Such other and further relief as is just and equitable under the circumstances.

                                      COUNT III
                      AGE DISCRIMINATION     IN EMPLOYMENT ACT
                                 29 U.S.C. § 621, et seq.
                          DISCRIMINATION &RETALIATION

        56.     Paragraphs 1 through 51 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        57.     Defendant employed at least twenty (20) employees throughout its various office

locations at all times material hereto.


                                                    10
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 12 of 58




       58.     Defendant violated the Age Discrimination in Employment Act, 29 U.S.C. § 621,

et seq., in that Defendant unlawfully and illegally discriminated against Plaintiff on account of her

age, being above the age of forty (40) years old at the time of the unlawful discrimination.

       59.     By reasons of the foregoing, Defendant, through its agents, officers, servants and/or

employees, has violated the ADEA by terminating Plaintiff on the basis of her age.

       60.     In addition, it is believed and therefore averred that Defendant retaliated against

Plaintiff by terminating Plaintiff because of her good faith complaint of age discrimination.

       61.     Defendant acted with malice and with reckless indifference to Plaintiff s civil rights

and emotional and physical well-being.

       62.     Because of Defendant's unlawful acts, Plaintiff has suffered damages in the form

of, inter alia, loss of past and future wages and compensation, mental and emotional damages, loss

of reputation, personal humiliation, and loss of life's enjoyment.


       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.      Back wages, front pay, and bonuses in an amount to be determined at trial,

       but greater than fifty thousand dollars ($50,000.00);

       B.      Liquidated damages;

       C.      Plaintiff's costs, disbursements, and attor~7ey's fees incurred in prosecuting

       this action;

       D.      Any verdict in favor of Plaintiff is to be molded by this Court to maximize

       the financial recovery available to Plaintiff in light of the caps on certain damages

       set forth by applicable federal law;


                                                 11
    Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 13 of 58




      E.     Pre judgment interest in an appropriate amount; and

      F.     Such other and further relief as is just and equitable under the

      circumstances.

                                      JURY DEMAND

              Plaintiff hereby demands a trial by jury as to all issues so triable.



                                            Respectfully submitted,

                                            MURPHY LAW GROUP, LLC


                                       By: /s/Benjamin Salvina
                                           Benjamin Salvina, Esq.
                                           Attorney, I.D. No. 311270
                                           Murphy Law Group, LLC
                                           Eight Penn Center, Suite 2000
                                           Philadelphia, PA 19103
                                           TEL: 267-273-1054
                                           FAX: 215-525-0210
                                           bsalvina a,phillvemployinentlawyer.com
                                           Attorney for Plaintiff
Dated: September 14, 2021




                                               12
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 14 of 58




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff's employment, to her potential claims and her claims to damages,

to any defenses to same, including, but not limited to electronic data storage, employment files,

files, memos, job descriptions, text messages, e-mails, spreadsheets, images, cache memory,

payroll records, paystubs, time records, timesheets, and any other information and/or data which

may be relevant to any claim or defense in this litigation.




                                                 13
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 15 of 58
DocuSign Envelope ID: F63CC14F-B131-45F2-A79F-938722D1EAOF




                                                     VERIFICATION
                     I hereby verify that the statements contained in this Second Amended Complaint are true

            and correct to the best of my knowledge, information, and belief. I understand that false statements

            herein are made subject to the penalties of 18 PA.C.S. § 4909, relating to unsworn falsification to

            authorities.
                                                                                                DoeuSigned by:




            Dated:
                       9/13/2021
                                                                                           ~              ~~
                                                                                               EBF6546663E3414...


                                                                                 Dorothy Beckwith




                                                             14
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 16 of 58
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 17 of 58




David J. Freedman, Esquire
Court I.D. No. 207257
Eric M. Ondo, Esquire
Court I.D. No. 329713
126 East King Street                        Attorneys for Defendant, Ephrata Community
Lancaster, PA 17602                         Hospital d/b/a WellSpan Ephrata Community
(717) 299-5201                              Hospital


                        IN THE COURT OF COMMON PLEAS OF
                        LANCASTER COUNTY, PENNSYLVANIA


DOROTHY BECKWITH,                               DOCKET NO. CI-21-02277
            Plaintiff,
                                                CIVIL ACTION -LAW
                      v.

EPHRATA COMMUNITY HOSPITAL d/b/a                JURY TRIAL DEMANDED
WELLSPAN EPHRATA COMMUNITY
HOSPITAL,
           Defendant.


                                          PRAECIPE

To:    Prothonotary

       Please file the attached Verification of Jana Salaki, Senior Director of Human Resources

for Defendant We1lSpan Health to the Defendants' Answer and New Matter to the Amended

Complaint, filed in this matter on August 9, 2021

                                     BARLEY SNYDER


Dated: August 9, 2021                       By: /s/David J. Freedman
                                                    David J. Freedman, Esquire
                                                    PA Bar No. 207257
                                                    dfi-eedman~~barley.com
                                                    Eric M. Ondo, Esquire
                                                    PA Bar No. 329713
                                                    eondoL7barley.com
                                                    126 East King Street
                                                    Lancaster, PA 17602-2893
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 18 of 58




                                  Tel: (717) 299-5201
                                  Fax: (717) 291-4660
                                  Attorneys for Defendant Ephrata
                                  Community Hospital d/b/a WellSpan
                                  Ephrata Community Hospital
   Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 19 of 58




                                 IN THE COURT OF COMMON PLEAS OI'
                                 LANCASTER COUNTY, PENNSYLVANIA


 DOROTHY BECKWITH,                                     DOCKET NO. CI-21-02277
             Plaint
                                                       CNIL ACTION -LAW
                            v,

 EPHRATA COMMUNITY HOSPITAL d/b/a JURY TRIAL DEMANDED
 WELLSPAN EPHRATA COMM[JNITY
 HOSPTTAT.,
            Defendant.


                                            VERIFICATION


            I, Jana Salaki, verify that X am authorized to execute this Verification on behalf of Ephrata

Community Hospital d/b/a We1lSpan Ephrata Community Hospital, and that the facts set forkh in

the foregoing Answer with New Matter are true and correct to the best of my knowledge,

information and belief.

            I understand that false statements herein are made subject to the penalties of 18 Pa. C.S.

§4904, relating to unsworn falsification to authorities.

~. -, i fit
~l
                            .. ~-                 BY:. Irnna.Co~1~~~
                                                          Jana     ki,
                                                          Senior Director of Human Resources for
                                                          We1lSpan Health (East Region & VNA)




8685030.2
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 20 of 58
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 21 of 58
                                                                              ENTERED AND FILED
                                                                            PROTHONOTARY'S OFFICE
                                                                                LANCASTER,PA
                                                                          ***Electronically Filed*****
                                                                                 Aug 09 2021 03:32PM
BARLEYSNYDER                                                                        Latasha White
David J. Freedman, Esquire
Court I.D. No. 207257
Eric M. Ondo, Esquire
Court I.D. No. 329713
126 East King Street                        Attorneys foY Defendant, Ephrata Community
Lancaster, PA 17602                         Hospital d/b/a WellSpan Ephrata Community
(717) 299-5201                              Hospital


                           IN THE COURT OF COMMON PLEAS OF
                           LANCASTER COUNTY, PENNSYLVANIA


DOROTHY BECKWITH,                               DOCKET NO. CI-21-02277
            Plaintiff,
                                                CNIL ACTION -LAW
                      v.

EPHRATA COMMUNITY HOSPITAL d/b/a                JURY TRIAL DEMANDED
WELLSPAN EPHRATA COMMUNITY
HOSPITAL,
           Defendant.


                                NOTICE OF APPEARANCE

TO THE CLERK:
       Kindly enter the appearance of Eric M. Ondo, Esquire, as counsel, on behalf of

Defendant in the above matter. Please serve all papers at 126 E. King Street, Lancaster, PA

17602, via email at eondo@barley.com or electronic filing.

                                            BARLEY SNYDER LLC

Dated: August 9, 2021                       By: /s/Eric M. Ondo
                                                   David J. Freedman, Esquire
                                                   PA Bar No. 207257
                                                   dfreedman(a,barley.com
                                                   Eric M. Ondo, Esquire
                                                   PA Bar No. 329713
                                                   eondo cr,barlev.com
                                                   126 East King Street
                                                   Lancaster, PA 17602-2893
                                                   Tel: (717) 299-5201
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 22 of 58




                                        Fax:(717)291-4660
                                        Attorneys,for Defendant Ephrata
                                        Community Hospital d/b/a WellSpan
                                        Ephrata Community Hospital




8740661.1
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 23 of 58
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 24 of 58
                                                                                  ~NTERLD AND FILED
                                                                                PROTHONOTARY'S OFFICE
                                                                                     LANCASTER,PA
                                                                              ***Electronically Filed*****
BARLEY SNYDER                                                                        Aug 09 2021 01:49PM
David J. Freedman, Esquire                                                             Latasha White
Court Y.D. No. 207257
Eric M. Ondo, Esquire
Court I.D. No. 329713
126 East King Street                            Attorneysfor Defendant, Ephrata Community
Lancaster, PA 17602                             Hospital d/b/a WellSpan Ephrata Community
(71'n 299-5201                                  Hospital


                                IN THE COURT OF COMMON PLEAS OF
                                LANCASTER COUNTY, PENNSYLVANIA


 DOROTHY BECKWITH,                                  DOCKET NO. CI-21-02277
             Plaintiff;
                                                    CIVIL ACTION -LAW
                           v.

 EPHRATA COMMUNITY HOSPITAL d/b/a                   JURY TRIAL DEMANDED
 WELLSPAN EPHRATA COMMUNITY
 HOSPITAL,
            Defendant.


                 ANSWER WITH NEW MATTER TO THE AMENDED COMPLAINT


            Defendant Ephrata Community Hospital d/b/a We11Span Ephrata Community Hospital

("Defendant"), by and through its undersigned counsel, responds to the Amended Complaint by

stating the following:

                   Denied. The allegations of paragraph 1 of the Amended Complaint constitute a

description of Plaintiff's liability theories in this action. Accordingly, Defendant is not required

to provide a response to that pazagraph. To the extent the Court deems such a response required,

Defendant denies that it has violated the Pennsylvania Whistleblower Law, 43 P.S. § 1421, et

seq., or Pennsylvania public policy.

                                              PARTIES

            2.     Admitted, upon information and belief.



8685030.2
    Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 25 of 58


                                                                                    NO. CI-20-08532


           3.    Admitted.

                                  JURISDICTION AND VENUE

           4.    Defendant incorporates its responses to Paragraphs 1-3 above, as if set forth fully

here.

           5.    Admitted.

           6.    Denied. The allegation in this pazagraph constitutes a conclusion of law to which

no responsive pleading is required, and Defendant therefore denies Plaintiff's allegation. To the

extent that a response is required, Defendant admits only that Plaintiff filed her initial Complaint

on April 12, 2021.

           7.    Admitted in part, denied in part. Plaintiff's allegation regarding jurisdiction

constitutes a conclusion of law to which no responsive pleading is required, and Defendant

therefore denies Plaintiff's allegation. To the extent that a response is required, Defendant

admits that it is a Pennsylvania non-profit entity that operates in Pennsylvania.

           8.    Admitted in part, denied in part. Plaintiff's allegation regarding venue constitutes

a legal conclusion to which no responsive pleading is required, therefore Defendant denies

Plaintiff's allegation. To the extent that a response is required, Defendant admits that it

maintains a place of business in Lancaster County, Pennsylvania. Defendant specifically denies

that it engaged in any unlawful conduct with respect to Plaintiff.

                                   FACTUAL ALLEGATIONS

           9.    Defendant incorporates its responses to Paragraphs 1-8 above, as if set forth fully

here.

           10.   Admitted with clarification. Defendant admits that Plaintiff's first day of work

was April 1, 2019, as a Clinical Nurse I with Defendant's Emergency Department.



                                                   2
86850302
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 26 of 58


                                                                                    NO. CI-20-08532


            11.   Denied. Plaintiff received an overall score of 250.0/300.0 at her yearly

performance review on April 1, 2020. However, Plaintiffs work performance steadily and

swiftly declined beginning on or about December 17, 2019—when Defendant received her first

corrective action for missing mandatory training—through her termination on October 14, 2020.

In fact, Plaintiffrepeatedly received discipline for violating Defendant's polices and for refusing

to complete mandatory training.

            12.   Admitted in part, denied in part. Defendant admits that it sets a threshold for

"BH" or behavioral health safety checks for its Emergency Department. These BH safety checks

are completed by the Emergency Department nurses to ensure that all ligatures are cleared from

a patient's room if the patient potentially poses a risk for self-harm. BH safety checks must be

completed within 30 minutes of arrival and must be documented. Defendant's Emergency

Department set its own threshold for BH checks at 75%during Plaintiff's employment. The

remaining allegations are denied.

            13.   Denied. Defendant denies that Ms. Ruiz and Ms. Chambers expected Plaintiffor

other employees of Defendant to falsify documents. In fact, Defendant prohibits such

falsification.

            14.   Admitted.

            15.   Denied. Upon reasonable investigation, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraphs, and therefore, the allegations are denied and Defendant demands strict proof thereof.

            16.   Denied. Upon reasonable investigation, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

pazagraphs, and therefore, the allegations are denied and Defendant demands strict proof thereof.


                                                   3
8685030.2
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 27 of 58


                                                                                     NO. CI-20-08532


            17.   Denied. Upon reasonable investigation, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraphs, and therefore, the allegations are denied and Defendant demands strict proof thereof.

            18.   Denied. Upon reasonable investigation, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraphs, and therefore, the allegations are denied and Defendant demands strict proof thereof.

            19.   Denied. Defendant denies that approximately seven other employees complained

to Corporate Compliance the same week regarding falsifying Behavioral Health Checklists.

            20.   Denied. Defendant denies that on October 12, 2020, Defendant's management

were called to Defendant's Human Resources Department to discuss Corporate Compliance

findings.

            21.   Admitted in part, denied in part. Defendant admits that Plaintiff was terminated

on October 14, 2020. Defendant denies that Plaintiff's termination was abrupt. In fact, Plaintiff

received numerous warnings and corrective actions in the months leading up to her ultimate

termination.

            22.   Denied. Defendant terminated Plaintiff for violating Defendant's policies.

            23.   Denied. Defendant terminated Plaintiff for violating Defendant's policies.

            24.   Denied. Defendant terminated Plaintiff for violating Defendant's policies.

            25.   Denied. Defendant denies that it has violated the Whistleblower Law (or any

other law), that Plaintiff has suffered the damages she alleges, or that Plaintiff is entitled to the

remedies she seeks.



                                              COUNTI



                                                   4
8685030.2
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 28 of 58


                                                                                      NO. CI-20-08532


                  PENNSYLVANIA WHISTLEBLOWER LAW, 43 P.S. § 1421, et seq.,
                                    RETALIATION

            26.     Defendant incorporates its responses to paragraphs 1-25 above, as if set forth fully

here.

            27.     Denied. The allegations in paragraph 27 constitute legal conclusions to which no

responsive pleading is required, and Defendant therefore denies that it is an "employer" as that

term is used in the Whistleblower Law.

            28.     Denied. The allegations in paragraph 28 purport to characterize a portion of the

legal requirements of the Whistleblower Law and constitute legal conclusions to which no

responsive pleading is required, and Defendant therefore denies Plaintiffls characterizations. By

way of further response, Defendant denies that it committed any wrongdoing as defined by the

Whistleblower Law. Defendant further denies that it violated any law with respect to Plaintiff,

including but not limited to, 18 Pa. C.S. § 4101 and 18 Pa. C.S. § 4104.

            29.     Denied. Defendant terminated Plaintiff for violating Defendant's policies.

            30.     Denied. Defendant denies that it has violated the Whistleblower Law (or any

other law), that Plaintiff has suffered the damages she alleges, or that Plaintiff is entitled to the

remedies she seeks.

            WHEREFORE, Defendant denies that it engaged in any unlawful conduct with respect to

Plaintiff and denies that she is entitled to any of the relief that she seeks.

                                          COUNT II
                                 PENNSYLVANIA PUBLIC POLICY
                                        RETALIATION

            31.     Defendant incorporates its responses to paragraphs 1-30 above, as if set forth fully

herein.




                                                     5
8685030.2
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 29 of 58


                                                                                       NO. CI-20-08532


            32.      Denied. Defendant never requested that Plaintiff engage in any illegal activity.

            33.      Denied. Defendant terminated Plaintiff for violating Defendant's policies.

            34.      Denied. Defendant terminated Plaintiff for violating Defendant's policies.

                  WHEREFORE, Defendant denies that it engaged in any unlawful conduct with

respect to Plaintiff and denies that she is entitled to any of the relief that she seeks.

                                              NEW MATTER

            35.      Defendant incorporates its responses to paragraphs 1-34 above, as if set forth fully

here.

            36.      The Amended Complaint, in whole or in part, fails to state a claim upon which

relief maybe granted. Specifically, Plaintiff has not alleged that Defendant actually violated a

specific statute, regulation, ordinance, or code of conduct or ethics, as required to demonstrate an

actual violation of the Whistleblower Law. See McAndrew v .Bucks County Bd. of Comm is, 183

F. Supp.3d 713, 743 (E.D. Pa. 2016) (granting summary judgment to employer because the

plaintiff failed to demonstrate that an actual violation occurred).

            37.      Defendant is not an "employer" or a "public body" subject to the Whistleblower

Law. See 43 P.S. § 1423(a) (defining an "employer" as a "public body" or any other entity

"which receives money from a public body to perform work or provide services relative to the

performance of work for or the provision of services to a public body").

            38.      Defendant denies that it is guilty of any action or omission that would permit

Plaintiff to recover from Defendant.

            39.      At all times relevant, Defendant exercised reasonable care to prevent and correct

promptly any allegedly retaliatory behavior by virtue of an employee complaint procedure that

provides for a prompt, objective, and orderly manner for resolving employee complaints.



                                                      6
8685030.2
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 30 of 58


                                                                                    NO. CI-20-08532


Plaintiff unreasonably failed to take advantage of any preventative or corrective opportunities or

to avoid harm otherwise.

            40.   The Pennsylvania Whistleblower Law requires a person bringing an allegation to

show by a preponderance of the evidence that she made or was about to make a good faith report

of wrongdoing by the employer prior to the alleged retaliation. See 43 P.S. § 1424(b).

            41.   "Good faith report" means "a report of ... wrongdoing or waste which is made

without malice or consideration of personal benefit and which the person making the report has

reasonable cause to believe is true." See 43 P.S. § 1422.

            42.   A report made in bad faith does not bar an employer from taking disciplinary

action against the employee who made the report. See 43 P.S. § 1422.

            43.   An employer accused of violating the Pennsylvania Whistleblower law may, as a

defense, show that the disciplinary action "occurred for separate and legitimate reasons, which

are not merely pretextual." See 43 P.S. § 1424(c).

            44.   Defendant did not make any decision regarding Plaintiff's employment based on

Plaintiffs alleged report of wrongdoing.

            45.   Defendant repeatedly disciplined and counseled Plaintiff for various incidents in

the months leading up to her termination, including, for the following: missing mandatory

trainings and meetings; failing to comply with Defendant's mandatory moderate sedation

policies and procedures; and failure to properly document patient care procedures regarding

moderate sedation and BH safety checks..

            46.   Plaintiffreceived corrective action notices (formal discipline notices) on

December 17, 2019, June 1, 2020, August 17, 2020, September 23, 2020, and October 14, 2020.

Plaintiff also received an additional final warning letter on October 6, 2020.



8685030.2
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 31 of 58


                                                                                              NO. CI-~[l-(l$S32


            4fi.      In a~3diti~n tt~ th e cc~rr,~ct~ve ~cti~n ~tatice s ~'l~ir►tif#'s sup~ry scars re~eaE ly

eneoura~~ed Ptainti~'#c~ ct~inplete her mandatory training, end actually gr~~~t~ci Plaintiff several

extents ons of time to e~rrrp3cte tt~e rn~ndat~ry tr~inin~ ,

            48.       Plainli~f' ~'ail~d tc~ ad erg to I~ef~ndani's policies, ref~seti to cornplet~ r~~ndatory

training, end failed address cor~c~:rns ~vitli her work perform ce.

            ~9,       D~fen ant ultimately terminated P~aintdf#'bec~use site f~rileti xo com~lc:

mandatary training that exists t~ ensure Defend~rrtt°s patients receive ~dec~uate caxe.

            ~0,       Plainti~`fis refusal tt~ xern~dy her shar~~am~n~s detailed in this Ne~v M~tt~~'

constitutes a separate ~nci legit in~te r~tsvn ~t~r f~~r termit~at ~ ,

            5 ~.      instead cif c~rn~tyln~ v~itti Defendant"s policies, Plaintiff ~nac~~e ~ batl fait} r~pt~rt

alle~i:ng :fraud and fal.sificatan of re~+~rds against Defendant.

            52.       Defendant Never directed Plaint f~'tc~ fals~f'}a ar~y da~uments car re~c~r~s, including

documentation c~~°BH sa~"ety checks.



            5 .       Ivlc~cet~ver, Def~r~t ant°s co~ror~te c~ompl~ancc af~ic~ has no records of s~ver~ tither

ecnplt~y~es todgin~ complaints a~o~t falsifying d~cuments3 as Plain~iffalleges.

            ~4.       Pl miff never r~p~rted eny ~tl~~;cd vic~l~tic~ns of ~'ennsylvani~ la~v to L~e~'en~ant.

                   WHEI~EF~7RE, I?~fenci~r~t Ephra#a community Hospital d/b/a 'WellSpan Ephrata

~z~rr~ ~:tnr~y Hcaspit~l respectf~ll:y re~uc~ts this anorable C+~urt enter jud~rraent in its favor and

a~~ainst Plaintiff.

                                                       Bt#RI~E'Y SNYI~ER, LI.P


Date: ~.u st /                , 2D21.
                                                       David J. Treedman, esquire



$681030,2
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 32 of 58


                                                                  NO. CI-20-08532


                                   PA Bar No. 207257
                                   dfreedman(c~barley com
                                   Eric M. Ondo, Esquire
                                   PA Bar No. 329713
                                   eondo ,barlev.com
                                   126 East King Street
                                   Lancaster, PA 17602
                                   Tel: (717) 299-5201
                                   Fax: (717) 291-4660
                                   Attorneysfor Defendant Ephrata Community
                                   Hospital d/b/a WeIlSpan Ephrata Community
                                   Hospital




                                      9
8685030.2
         Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 33 of 58


                                                                                                 I~tC~'. SCI-2~4t~~~'~~'




                 I F~~~~.~~~i'° ~ RT1FY tl~ak a true ~rzd cc~rr~ct ~r~~y of`khe f~rr~~;ain~ Answer with l~~vv

~~tt~r t~ tie Amended ~t~ pla rat of 1~efendsnt ~p rats ~~~ munity Hos~i~~l dlbJ~ ~1'~11Span

Ep~iraxa ~`r~nara~~unity:Ha~~pital has beep ser~rc~l this        _   day t~#'Au~rust, '~~21, by e~nni~ l a

indicted b~Ic~ry upon:


                                        B~:nj~rtrn 5alv~a, ~squirc
                                            i~hael ~t urp~ay, ~st~ur~
                                        t~~fph Law ~irc~up, LLC
                                        ~ ~}it Pin ~~nt~~, ~uitc 2~(lt
                                        1 ~6~ 8 Jahn F. Kenrsetiy ~lv~d.
                                        Philadelphia, ~A~ 191 C~3
                                        Tel: ('tai?~ 273-1t~54
                                        1''larrrt~;/,~''s ~~tor~~,y




                                                                                           -,-.,.,.
                                                         BY:
                                                                D~r~d J. Fr ~mman, ~squr~
                                                                P~. ~~r loo. ~~fi~57
                                                                d~ed~a~~~j~r .~ar~e~. a
                                                                uric Iv . ~Qndca, :squire
                                                                Ft~. Her I~c~. 323' 1.3
                                                                    n€~~r ct~arl~v.cc~rr~
                                                                1 ~t ~a~t King Street
                                                                I:,ar~~ast~r, PA 1762-2~~3
                                                                "T'~~: (71:7') 29-~2C~1
                                                                E'ax: fi717~ 231-4~5t~
                                                                Aitoa•r~~;ys,~or 1)e~`+e~~l~r~t Fph~•ata
                                                                Gvm~~nit}x c~s~trz~ d/b~'a T~Y~1tS r:
                                                                E~~arat~r ~arn~nu~a.~y Il~rspit~r:C




k'sfi85[13[F.2
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 34 of 58


                                                                                            ~'~. CI-'? l -~~2277

8~1.~IsEY SN~'I~ER
I3~zri:~l3o Fr~~d~nan, ~s~ra~r~
~~urt l.D. Ilt~. ~€~7~5~
uric I4'~. C?ntc p, squisre
Craurt I.T.?. Igo. ~'~9~'1~
lZfi List Kind Street                             .,~ttorr~eys frzr Ike,j`~f~~~nt, ~~ftratc~ ~"~a»tm~cn~ty
~~nc~ster, I'A 1°7fi~2                             tic~sptal d/b/ra d~~1lS~r~r~ ~,~hrr~t~r ~~n~~ur~~~y
('~1"~j ~~-~2~1                                   f~~s,~attt


                              III Tt-IE CC~LlR"T' ~7F ~C~I~11k~i~0I+1 'LESS C~~'
                              T~r~ l~`~.STER C~[J~iT''~, PEI~IIV~YLV~i~1 .


 ~7~RC?TI1~ ~~KITH,                                     L}C7~~~ 1~1~. Cl~~i~-0227
               ~Irxinti~';
                                                        C~V'IL A~TI(~I~ - I..A '
                         v,

 ~~'1-~TT~ATA ~~~II ~.tI'~I'Z'Y ~C)~k~ITA]L         ~ dt3RY TI~;I~L DEI'~IAI~I~~I:~
    ELLSPA~N ~PHr'1~T'A ~~I'+~UNI"I"~c~
 H05t~T~►L.,
                  L7eferat~arat.


                                          ~tflT-ICE T~ PL~E'~.~


       T~: Qorc~thy $~cic~ith
           ~,+'c~ Ben~arnin Salun~, ~sgx~r~
           ~t~tpl~y La~v rc~ug, ~:LC
           Ei ~ t Fenn Ce~►ter~ Su~~e ~~~Q
           1628 Jahn. .Kennedy 81~ve~.
           P`~iladelhia~ a~ 1~31C3~

         l'C3U dAI~E HERE~3'4'` ~i~TI~IEI3 lc~ fiI~ a written respc~n~~ tc~ the enc~~~ ~ N~~v IViatter
~~+it ~ twe~~ty X20) days fr+~rr~ s~rvic;c~ h~res~f'ar a ju~~enk ~~`Y ~e srtteretl ~~ainst yc~u,




Qati~: t~~s:ust     . ~~~J                        BY.
                                                           David .t, ~r~edtnan, Esquire
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 35 of 58


                                                                                              r~c~. ~~-~t-az~~7

                                   CER'TIFICAT~ OI+ COMPI..I~iY1IC'E

            l certify Ebat this Bing eompli~s with the grovisions oaf t~~e !':rblic Access Po~i~cy a~tJre

t~n~ ~~J~rd vial S'yrt~m o,~'~'eransyd~ran a.° Gorse ~~cr~rd.~ reft,~~ .~~, ll~t~ arad 7'i°~r~t ~"c~r~r~'s that

require filing cnnfid~ratial in€ozxr~ation and do~cucn~nts di~ere~~tly than: non-con~denti~l

information and documents.

                                            ~ubYnittcd by: ~:ar1e bra der L~.,~'

                                            Signature:

                                            ~~me;            David J. Freedman, Esq,uir~

                                            A.ttc~ 4y Ig o. ~0'~2~?




x~xs~~u.~
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 36 of 58
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 37 of 58
                                                                              ENTERED AND FILED
                                                                            PROTHONOTARY'S OFFICE
                                                                                LANCASTER,PA
                                                                          ***Electronically Filed*****
                                                                                 Aug Og 2021 01:46PM
BARLEY SNYDER                                                                      Latasha White
David J. Freedman, Esquire
Court I.D. No. 207257
Eric M. Ondo, Esquire
Court I.D. No. 329713
126 East King Street                         Attorneys for Defendant, Ephrata Community
Lancaster, PA 17602                          Hospital d/b/a WellSpan Ephrata Community
(717) 299-5201                               Hospital


                           IN THE COURT OF COMMON PLEAS OF
                           LANCASTER COUNTY, PENNSYLVANIA


DOROTHY BECKWITH,                               DOCKET NO. CI-21-02277
            Plaintiff,
                                                CNIL ACTION -LAW
                      ►~

EPHR.ATA COMMUNITY HOSPITAL d/b/a               JURY TRIAL DEMANDED
WELLSPAN EPHRATA COMMUNITY
HOSPITAL,
            Defendant.


                                 NOTICE OI' APPEARANCE

TO THE CLERK:
       Kindly enter the appearance of David J. Freedman, Esquire, as counsel, on behalf of

Defendant in the above matter. Please serve all papers at 126 E. King Street, Lancaster, PA

17602, via email at dfreedman(u~barley com or electronic filing.

                                             BARLEY SNYDER LLC

Dated: August 8, 2021                        By: /s/David J. Freedman
                                                    David J. Freedman, Esquire
                                                    PA Bar No. 207257
                                                    dfreedman(a~ barl ey.com.
                                                    Eric M. Ondo, Esquire
                                                    PA Bar No. 329713
                                                    eondo~c~barlev.cam
                                                    126 East King Street
                                                    Lancaster, PA 17602-2893
                                                    Tel: (717) 299-5201
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 38 of 58




                                         Fax: (717) 291-4660
                                         Attorneys,for Defendant Ephrata
                                         Community Hospital d/b/a WellSpan
                                         Ephrata Co~nrnunity Hospital




8740528.1
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 39 of 58
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 40 of 58
DocuSign Envelope ID: 9D993989-4B6F-48D0-680A-4AFSBD2414D7
                                                                                                           ENTERED AND FILED
                                                                                                         PROTHONOTARY' S OFFICE
                                                                                                              LANCASTER,PA
                                                                                                       ***Electronically Filed*****
                                                                                                               Jul 07 2021 01:29PM
            MURPHY LAW GROUP, LLC                                                                                Latasha White
            By: Benjamin Salvina, Esquire
            Attorney, I.D. No. 311270
            Michael Murphy, Esquire
            Attorney I.D. No. 91262
            Eight Penn Center, Suite 2000
            1628 John F. Kennedy Blvd.
            Philadelphia, PA 19103
            TEL: 267-273-1054
            FAX: 215-525-021
            Usalvina(u~phillyemplovmentlawver.com
            murphv(a~phillvenz~loymentlawYer.com                               Attorneys for Plaintiff, Dorothy Beckwith
            DOROTHY BECKWITH                                                        Lancaster County
            1 E Main Street 1, Apt. 2                                               Court of Common Pleas
            Mountville, PA 17554                                                    Civil Division

                                                Plaintiff,                           Civil Action No.: CI-21-02277
                                       v.

            EPHRATA COMMUNITY HOSPITAL d/b/a
            WELLSPAN EPHRATA COMMUNITY
            HOSPITAL
            169 Martin Ave
            Ephrata, PA 17522

                                                Defendant
                                                 --------------------------
                                                 NOTICE TO DEFEND -CIVIL
            You have been sued in court. If you wish to defend against the claims set forth in the following pages, you must take
            action within twenty (20) days after this complaint and notice are served, by entering a written appearance personally
            or by attorney and in filing in writing with the court your defenses or objections to the claims set forth against you.
            You are warned that if you fail to do so the case may proceed without you and a judgment may be entered against you
            by the court without further notice for any money claimed in the complaint or for any other claim or relief requested
            by the plaintiff. You may lose money or property or other rights important to you.

            YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER,
            GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
            INFORMATION ABOUT HIRING A LAWYER.

            IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU
            WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
            PERSONS AT A REDUCED FEE OR NO FEE.

                                             LANCASTER COUNTY BAR ASSOCIATION
                                                      28 E Orange Street
                                                     Lancaster, PA 17602
                                                        (717)393-0737
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 41 of 58
DocuSign Envelope ID: 9D993969-466F-48D0-B80A-4AF8BD2414D7




            MURPHY LAW GROUP, LLC
            By: Benjamin Salvina, Esquire
            Attorney, I.D. No. 311270
            Michael Murphy, Esquire
            Attorney I.D. No. 91262
            Eight Penn Center, Suite 2000
            1628 John F. Kennedy Blvd.
            Philadelphia, PA 19103
            TEL: 267-273-1054
            FAX: 215-525-021
            Usalvina a,phillvemUloymentlawver.com
            murphynphillvemplovmentlawver.com                          Attorneys for Plaintiff, Dorothy Beckwith
            DOROTHY BECKWITH                                                Lancaster County
            1 E Main Street 1, Apt. 2                                       Court of Common Pleas
            Mountville, PA 17554                                            Civil Division

                                              Plaintiff,                    Civil Action No.: CI-21-02277
                                     v.

            EPHRATA COMMUNITY HOSPITAL
            WELLSPAN EPHRATA COMMUNITY
            HOSPITAL
            169 Martin Ave
            Ephrata, PA 17522

                                              Defendant.

                                       AMENDED COMPLAINT —CIVIL ACTION

                     Plaintiff, Dorothy Beckwith ("Plaintiff'), by and through her undersigned attorney, for her

            Amended Complaint against Defendant, Ephrata Community Hospital d/b/a We1lSpan Ephrata

            Community Hospital. ("Defendant"), alleges as follows:

                     1.      Plaintiff initiates this action contending that Defendant violated her rights protected

            under the Pennsylvania Whistleblower Law, 43 P.S. § 1421, et seq., by wrongfully discharging

            Plaintiff for making good faith reports and/or complaints of wrongdoing by Defendant. In

            addition, Plaintiff avers that Defendant violated Pennsylvania public policy by discharging

            Plaintiff for refusing to engage in illegal activity.

                                                                2
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 42 of 58
DocuSign Envelope ID: 9D993969-4B6F-48D0-680A-4AFSBD2414D7




                                                             PARTIES

                     2.      Plaintiff Dorothy Beckwith, is a citizen of the United States and Pennsylvania, and

            currently maintains a residence at 1 E Main Street 1, Apt. 2., Mountville, PA 17554.

                     3.      Defendant Ephrata Community Hospital d/b/a We1lSpan Ephrata Community

            Hospital, is a non-profit entity with a registered office address in the Commonwealth of

            Pennsylvania, where it maintains a place of business located at 169 Martin Ave, Ephrata, PA

            17522.

                                                JURISDICTION AND VENUE

                     4.      Paragraphs 1 through 3 are hereby incorporated by reference as though the same

            were fully set forth at length herein.

                     5.      Plaintiff initiated this action by filing a Civil Action Complaint ("Initial

            Complaint"), against Defendant on April 12, 2021

                     6.      Plaintiff's Initial Complaint was filed within the statutory time frame applicable to

            her Complaint.

                     7.      This Court has jurisdiction over this action pursuant to 42 Pa. C.S.A. § 931 as

            Defendant is anon-profit entity that resides in and regularly conducts business in the

            Commonwealth of Pennsylvania.

                     8.      Venue in this Court is proper pursuant to 42 Pa. R.C.P. §§ 1006(b), 2179(a) because

            Defendant maintains a place of business in Lancaster County and Plaintiff's claims arise from

            adverse actions) and occurrences) that took place in Lancaster County.

                                                 FACTUAL ALLEGATIONS

                     9.      Paragraphs 1 through 8 are hereby incorporated by reference as though the same

            were fully set forth at length herein.



                                                               3
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 43 of 58
DocuSign Envelope ID: 9D9939B9-4B6F-48D0-B80A-4AF8BD2414D7




                     10.     Defendant hired Plaintiff on or about April 1, 2019, in the position of Nurse in

            Defendant's Emergency Department.

                     11.     At all times material hereto, Plaintiff received positive performance reviews,

            occasional praise, and no justifiable discipline.

                     12.     By way of background, Defendant is mandated by the state to perform a

            "Behavioral Health Checklist," as a result of a patient death.

                     13.     Notably, Defendant's Manager, Kristy Ruiz ("Ms. Ruiz"), and Director of

            Emergency Services, Ori Chambers ("Mr. Chambers"), expected Plaintiff, and other employees of

            Defendant, to falsify documents when needed, to ensure Defendant was in compliance with the

            aforementioned Behavioral Health Checklist.

                     14.     On or about October 6, 2020, Plaintiff contacted Defendant's Corporate

            Compliance via telephone, and spoke with Corporate Compliance Officer, Susan Schollenberger

            ("Ms. Schollenberger").

                     15.     During this call, Plaintiff advised Ms. Schollenberger of her concerns in regard to

            being required to falsify documents for Defendant's state mandated Behavioral Health Checklist,

            and concerns regarding Defendant's Moderate Sedation Program.

                     16.     Plaintiff was advised by Ms. Schollenberger that Corporate "[doesn't] expect you

            to falsify documentation."

                     17.     Plaintiff informed Ms. Schollenberger that Defendant's management expects

            employees to falsify documents, with the threat of adverse employment actions being taken if

            failing to do so.

                     18.     Additionally, Plaintiff advised Ms. Schollenberger of the hostile work environment

            she was being subjected to at Defendant's workplace.



                                                                4
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 44 of 58
DocuSign Envelope ID: 9D9939B9-4B6F-48D0-B80A-4AF86D2414D7




                     19.     Upon information and belief, approximately seven (7) other employees complained

            to Corporate Compliance that same week, regarding falsifying documents for Defendant's state

            mandated Behavioral Health Checklist.

                     20.     Subsequently, on or about October 12, 2020, Defendant's management staff were

            called to Defendant's Human Resources Department to discuss the Corporate Compliance

            findings.

                     21.     Shortly thereafter, on or about October 14, 2020, Plaintiff was abruptly terminated

            from employment with Defendant.

                     22.     During her termination, Plaintiff was told the reason for her termination was

            because her "services [were] no longer required."

                    23.      It is believed and therefore averred that Defendant willfully violated Plaintiff's

            rights protected under the Pennsylvania Whistleblower Law for terminating Plaintiff in retaliation

            for her making a good faith complaint of wrongdoing.

                    24.      It is further believed and therefore alleged that Defendant willfully violated

            Pennsylvania public policy by terminating Plaintiff because Plaintiff refused to engage in illegal

            activity.

                    25.      As a result of Defendant's deliberate, willful, malicious, and unlawful actions,

            Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion

            benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,

            and also suffered mental anguish, emotional pain and suffering, emotional distress, humiliation,

            and damage to reputation.




                                                              ~~
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 45 of 58
DocuSign Envelope ID: 9D993969-4B6F-48D0-B80A-4AFSBD2414D7




                                               COUNTI
                           PENNSYLVANIA WHISTLEBLOWER LAW, 43 P.S. § 1421, et seq.
                                            RETALIATION

                     26.     Paragraphs 1 through 25 are hereby incorporated by reference as though the same

            were fully set forth at length herein.

                     27.     Defendant is an "employer" under the Whistleblower Law because it receives

            Commonwealth funding through payments from state-assisted insurance programs and, as such, is

            a business that receives public contracts or funding from the Commonwealth or its subdivisions.

                     28.     The Whistleblower Law defines "wrongdoing" as "[a] violation which is not of a

            merely technical or minimal nature of a Federal or State statute or regulation, of a political

            subdivision ordinance or regulation or of a code of conduct or ethics designed to protect the interest

            of the public or the employer." See 43 P.S. § 1422. As such, the aforementioned actions of

            Defendant that Plaintiff reported constitute wrongdoing as defined by the Whistleblower Law in

            that they violate such a law, including but not limited to, 18 Pa. C.S. § 4101 and 18 Pa. C.S. §

            4104.

                     29.     Plaintiff was terminated for making a good faith complaint of wrongdoing.

                     30.     The aforementioned actions of Defendant constitute a violation of the Pennsylvania

            Whistleblower Law ("Whistleblower Law"), 43 P.S. § 1421, et seq., entitling Plaintiff to all

            appropriate damages and remedies available.

                     WI3EREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

            requests that this Court enter judgment in her favor and against Defendant, and grant her the

            maximum relief allowed by law, including, but not limited to:

                     A.      Back wages, front pay, compensatory damages, and lost benefits, in an

                     amount to be determined at trial, but greater than Fifty Thousand Dollars ($50,000);



                                                              ~'f
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 46 of 58
DocuSign Envelope ID: 9D993969-4B6F-48D0-BSOA-4AF8BD2414D7




                     B.      Plaintiff's reasonable attorneys' fees and all costs of this action;

                     C.      Pre judgment interest in an appropriate amount;

                     D.      Such other and further relief as is just and equitable under the circumstances;

                     and

                     E.      Any verdict in favor of the Plaintiff is to be molded by the Court to

                     maximize the financial recovery available to Plaintiff in light of the caps on certain

                     damages set forth by applicable federal law.

                                                     COUNT II
                                            PENNSYLVANIA PUBLIC POLICY
                                                   RETALIATION

                     31.     Paragraphs 1 through 30 are hereby incorporated by reference as though the same

            were fully set forth at length herein.

                     32.     Plaintiff refused to engage in illegal activity as requested to be performed by

            Defendant.

                     33.     Defendant unlawfully violated the public policy exception to Pennsylvania's

            common law tradition of at-will employment by unlawfully terminating Plaintiff's einployinent in

            retaliation for Plaintiff's refusal to engage in illegal activity.

                     34.     Plaintiff's termination was in violation of public policy pursuant to Pennsylvania

            common law.

                     WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

            requests that this Court enter judgment in her favor and against Defendant, and grant her the

            maximum relief allowed by law, including, but not limited to:

                     A.      Back wages, front pay, bonuses, compensatory damages, and lost benefits in

                     an amount to be determined at trial, but greater than Fifty Thousand Dollars



                                                                7
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 47 of 58
DocuSign Envelope ID: 9D9939B9-466F-48D0-B80A-4AF8BD2414D7




                     ($50,000);

                     B.      Punitive damages for Defendant's unlawful practices which were

                     committed with malicious and reckless indifference to Plaintiff's rights;

                     C.      Pre judgment interest in an appropriate amount; and

                     D.      Such other and further relief as is just and equitable under the circumstances.



                                                             Respectfully submitted,

                                                             MURPHY LAW GROUP, LLC


                                                         By: /s/Beniamin Salvina
                                                             Benjamin Salvina, Esq.
                                                             Attorney, I.D. No. 311270
                                                             Murphy Law Group, LLC
                                                             Eight Penn Center, Suite 2000
                                                             Philadelphia, PA 19103
                                                             TEL: 267-273-1054
                                                             FAX: 215-525-0210
                                                             bsalvina a,phillyemploymentlawver.com
                                                             Attorneyfor Plaintiff
            Dated: July 7, 2021
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 48 of 58
DocuSign Envelope ID: 9D9939B9-4B6F-48D0-B80A-4AF8BD2414D7




                                          DEMAND TO PRESERVE EVIDENCE

                     The Defendant is hereby demanded to preserve all physical and electronic information

            pertaining in any way to Plaintiff's employment, to her potential claims and her claims to damages,

            to any defenses to same, including, but not limited to electronic data storage, employment files,

            files, memos, job descriptions, text messages, e-mails, spreadsheets, images, cache memory,

            payroll records, paystubs, time records, timesheets, and any other information and/or data which

            may be relevant to any claim or defense in this litigation.
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 49 of 58
DocuSign Envelope ID: 9D993969-466F-48D0-B80A-4AF86D2414D7




                                                    VERIFICATION
                     I hereby verify that the statements contained in this Amended Complaint are true and

            correct to the best of my knowledge, information, and belief. I understand that false statements

            herein are made subject to the penalties of 18 PA.C.S. § 4909, relating to unsworn falsification to

            authorities.
                                                                                           DocuSigned by:



                       ~~~~ZO21                                                            EBF6546863E3414...
            Dated:
                                                                                Dorothy Beckwith




                                                             10
Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 50 of 58
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 51 of 58


                                                                                                 ~NTER~D AND rlL~b
                                                                                              PROTHONOTARY'S ORrIC~
                                                                                                   LANCAST~R,PA
                                                                                              ***Electronically Filed***
                                                                                                  Apr 12 2021 09:35PM
MURPHY LAW GROUP, LLC                                                                                Ricci M. Dahl
By: Benjamin Salving, Csquire
Attorney, I.D. No. 31 1270
Michael Murphy,. Esquire
Attorney 1.D. Na. 91262
Eight Penn Center, Suite 2000
1628 John F. Kennedy Blvd.
Philadelphia, PA 19103
TEL: 267-273-1054
FAX: 21.5-525-021
bsalvina(a~phill~mplo~mentlawver.c~~ri                                                       C~-21,.~22~~
mui•~hv~7a,phillyeniployrixent(awyer.com                           Attorneys for Plaintiff, Dorothy Beckwith
DOROT1-iY BECKWITH                                                      Lancaster County
1 E Main Street 1, Apt, 2                                               Court. of Common Pleas
Mountville, P~1 :1.7554                                                 Civil Division

                                     Plaintiff,                           Civil Action No.:
                           v.

EPHRA,TA COMMUNITY HOSPITAL d/b/a
VJELLSPAN EPHRATA COMMUNITY
HOSPITAL
169 Marten Ave
Eph~•ata, PA 1.7522

                                    Defendant.

                                      NOTICE TO DEFENll -CIVIL
You have been sued in court. If you wish to defend against the claims set foa•tl~ is ttie following pages, you tnusttake
action within twenty {20) days after this complaint find notice are served, by ente►•ing a written appearance personally
or by attorney end in filing in writing with the cpurt your defenses or objections to the claims set Forth against you.
You-are warned that if you fail to do so the case may proceed withoutyou tend a judgment mfly be entered against you
by the court without fw•ther notice for any money claimed in the. complaint or fnr any othez• claim or relief requested
by the plaintiff. You may lase money or property ar other rights important to you,

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. [F YOU DO NOT HAVE A LA WYER,
GO TO OR TELEPHONE THE OTrICE SET 1+ORTH BLOW. THIS OFFICE CAN PROVIDE. YOU WITkI
[NFORMATICIN ABOUT HIRING A LAWYER.

IF YOU CANNOT ATFURD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU
WITH INFORMATION ABOUT AGENCIES THAT .MAY OFFER LEGAL SERVICES TO ELIGIBLE
PERSONS AT A RGDUC~D r~~ OR NO T'EG.

                                 LANCASTER COUNTY BAR ASSOCIATION
                                          28 ~ Orflnge Street
                                         Lflneaster, PA 17GQ2
                                            (717)393-0737
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 52 of 58

                                                                                    ~NTER~D- AND FILED
                                                                                 PROTHONOTARY' S OFTIC~
                                                                                      LANCASTGR,PA
                                                                                 ***Electronically Filed***
                                                                                      Apr 12 202109:35PM
M[TR.PHY LAW GROi7P~ LLC                                                                  Ricci M. Dehi
By: Benjamin Salvina, Esquire
Attorney, I.D. No. 311270
Michael MtY~•phy, Esquixe
Attorney I.D. No. 91262
Eight Henn Center, Suite 2000
1628 John F. Kennedy Blvd.
I'hil~delpha, PA 19103
TEL: 267-273-1 OS4
FAX: ZIS-525-021
bsalvina~phillyemplovmentla~f~er:corn                                                ~~-X1-02277
inur h     l~i(lyenlplUxnent~awyer.cc~rrt                 Attorneys 'or Plaintiff, Dorothy Beckwith
DOROTHY BEC1~WlTH                                              Lancaster County
1 E Main Sheet I, Apt. 2                                       Court of Common Pleas
Mauntville, PA 17551                                           Civil Division.

                                 Plaintiff,                     Civil Action Na::
                         v.

EPI~RATA COMMUNITY HOSPITAL
WELLSPAN EPHRATA COMMUNITY
HOSPITAL
l 69 Martina Ave
Ephrata, F'A 17522

                                 :Defendant..

                                  COMPLAIlVT -CIVIL ACTION

        Plaintiff; Dorothy Beckwith ("Plaintiff'), by and throu~l~ her undersigned attorney, for her

Cotnp~aint against Defendant, .Ephrata. Ct~minunity Hospiial d/b/a Wel(Span Ep~~rata Community

Hospital (":Defendant"), Alleges as follows:

        ].      Plaintiff initiates this action contending that Defendant violated her rights p►•otected

under the- Pennsylvania Whistleblower Law, 43 P.S. § 1421, et seq., by wrongfu.tly discharging

Plaintiff for making; good faith repoi~Ys and/ar complaints of wzongdoing by Defendant. I;n.

addition, Plaintiff avers brat. Defendant violated Pennsylvania public policy by discharging

Plaintiff for refi~sin~ to engage ix~ illegal activity.

                                                     2
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 53 of 58


                                                                                  ENTERED AND T'IL~D
                                                                               PROTI-ION07'AItY`S OrFICG
                                                                                    LANCAST~l2, PA
                                                                               ***Electronically Filad***
                                                                                   Apr 12 202109:35PM
                                             PARTIES                                  Ricci M. Dehl

         2.     Plaintiff Dorothy Beckwith, is a citizen of the Unified States and Pennsylvania, slid

currently maintains a residence at 1 E Main St1•eet 1, Apt. 2.; Mountville, PA 17554.

         3.     Defenda»t EphrAt~ Community Hospital d/b/a WellSpan Ephrata Community

Hospital, is anon-profit entity with a registered offce address in the Commonwealth. of

Aennsylvania, whe~~e it maintains a place of business located at 169 Ma~~tin Ave, Ephrata, AA
                                                                                    ~z-z~.-oz~~~
17522.

                                  JURISDICTION AND VENUE

         4.     Parag~•aphs 1 through 3 are hereby incorporated by reference as though the same

were fully seC fo~~th at length herein.

         S.     Plaintiff filed the instant action within. the statutory tune frame applicable to her

Complaint.

         6.     This Court has jurisdiction over this action pux•suant to 42 Pa. C.S.A. § 93l as

Defendant is anon-profit entity that resides in and regularly conducts 'business in the

Commonwealth of Pennsylvania.

         7.     Venue in this Couet is proper pursuant to 42 Pa. R.C.P. §§ 1006(b), 2179(x) beca~ise

DefendanC rn~inCains a place of business in Lancaster County and Plaintiff's claims arise from

adverse actions) and oecurrence(s) that took place in .Lancaster County.

                                    FACTUAL ALLEGATIONS

         8.     Pa►•agraphs 1 through 7 are hereby incoa~porated by reference as though the same

were filly set fo~~th at length herein.

         9.     Defendant hired T'laintiff on or about April 1, 2019, in the position of Nu1•se in

Defendant's Emergency Department.


                                                 3
      Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 54 of 58


                                                                                     ENTERED ANA FTL~D
                                                                                   PROTNONO'I'ARY~s orrice
                                                                                       LANCASTGR,PA
                                                                                  * ~ *EI~C~1'Ot1lC~II~ FIIC'L~~:~~
                                                                                       Apr 12 2Q2~. 09:35PM
        10.      At all times material hereto, Plaintiff' received positive p~r•focma~~~t•~i~~~~

occasional praise, aild no justifiable discipli~~e.

        11.      By way of background, Defe~~dant is mandated by the state to perform a

"T3ehavio~~a11-Iealtl-► Cl~eciclist," as a result of a patient death.

         l2.     Notably, Defi'endant's Manager, Kristy Ruiz ("Ms. Ruiz"), and Director of

~rnergency Services, Or•i Chambers ("Mr. Chambers"), expected Plaintiff, and ot}3er employees of
                                                                                  ~~~~.~
Defendant, to falsify clocume~lts when needed, to ensure Defendant vas in ca~npliance with the

afot•~met~tioned Bellavior•at 1~~ealtl~ ~hecl:list~.

        13.      On or about October 6, 2020, Plaintiff contacted Detend~nt's Corporate

Compliance via telephone,. and spoke with Corporate Co~~lpliance Officer, Susan Schallenberger

("Ms. Schallenbe~•ger").

        14.      During this call, Plaintiff advised Ms. Schollenbe►•gec of her concerns in ~~egarcl to

being required to falsify documents foi~ Defendant's state mandated BeEiavioral Health Checldist,

end .concerns eegarding Defendant's Moderate Sedation Program.

        15.      PlainCiff was advised by Ms. Schollenbe~•ge~• that Corpo~•ate "[doesn't] e:cpect you

to falsify documentation."

        l6.      Plaintiff informed Ms. Schollenberger that Defe~adarit's management expects

employees to falsify docLr~nents, with the threat of adverse em}~lnyrnent actions being taken if

failing to do so.

        l7.     Additionally, ~t'laintiff advised Ms. Schollenbei•ger• ofthe hostile v~~ork envii•oninenl

she was being subjected to at Defendant's workplace.
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 55 of 58


                                                                               ENT~REA AND FIC.~U
                                                                            PROTHONOTARY'S OTTIC~
                                                                                 LANCASTER, I'A
                                                                            ***Electronically Fiied***
                                                                                Apr 12 20~1,09.3SPM
        18.    Upai infor►nation and. belief, approximately seven (7) other employee~~~~.

to Corporate Comptiayice that same week, regarding falsifying documents foa~ Defendant's state

mandated Behavioral Health Checklist.

        19.    Subsequently, on or about October 12, 2020, Defendant's management staff were

called to Defendant°s .Human Resources Department to diseass the Corporate Compliance

findings.
                                                                                 CI-21-02277
        20.    Shortly thereafter, on or about October 14, 2020, Plaintiff was abruptly terminated

from employment with. Defendant.

        21.    lluring her termination, Plaintiff was told the reason for her termination was

because her "services [were] no loner rec{uired."

        22.    It is believed and therefo~•e averred that Defendant willfully violated Plaintiffs

rights protected under the Pennsylvania Whistleblower Law for terminating Plaintiff in retaliation

for her making a good faith complaint of wrongdoing.

        23.    It is fux-ther believed and therefore alleged that Defendant willfully violated

Pennsylvania public policy by terminating Plaintiff because Plaintiff refused to engage in illegal

activity.

        24.    f1s a result of Defendant's deliberate, willful, malicious, and. unlawful actions,

Plaintiff has suffered damages, including, but not limited to, lass of employment, promotion

benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,

and. also suffered mental anguish, emotional pain. and suffering, emotional distress, humiliation,

and damage to reputation.




                                                Fy
         Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 56 of 58

                                                                                       ENTERED AND TILED
                                                                                    PROTHONOTARY' S OTFiCE
                                                                                         LANCASTER,PA
                                                                                    ***Ei~ctronically Filed***
                                                                                        A r 12 202109:35PM
       B.      Punitive damages for Defendant's unlawful Uractices whic~                        ~, pe~~

       committed with malicious and reckless indif..ference to Plaintiffs rights;

       C.      Pre judgment interest in an appropriate a~no~mt; and

       D.      Such other and further relief as is just and equitable under the circumstances.



                                              Respecttiully submitted,
                                                                                         CI=2~.-Q~2~~
                                              MITRI~I3Y T.AVV ~1~~T1~', JLI~C


                                         By; /s/Benjamin Scrlvr.'na
                                             Benjamin Salvina, Bsq.
                                             Attorney, I.D. No. 311.270
                                             Murphy Law Group, LLC
                                             Eight Penn Center, Suite 2000
                                             Philadelphia, PA 19103
                                             TEL: 267-273-1054
                                             FAX: 2:15-525-0210
                                             bsatvina~r~7,ph i ~ Ivem ~loy~x~ex~tlaw~ex•.cc~t
                                             Altvrneyfor Plaintiff
Dated: E1pri1 12, 2021




                                                 8
     Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 57 of 58


                                                                                 ~NTCR~D ANll FILCD
                                                                               PRO'THONOTARY'S O['FiCG
                                                                                   LANCAS'T'ER, PA
                                                                               ***electronically Filed***
                                                                                   Apr 12 202109:35PM
                             ll~MAND'I'O YRIES~RVE EVIllENC~                          Ricci M. Dehl

        The Defendant is hereby demanded to prese~•ve all physical and electronic information

pertaining in any way to Plai~7tiff's employment, to hec potential claims and. her claims to damages,

to any defenses to same, inchiding, but not limited to electronic data. storage, employment files,

files, memos, jab descriptions, text messages, e-mails, spreadsheets, images, cache memory,

payroll records, paystubs, time records, timesheets, and any other information and/or data which
                                                                                   Ci-21-02277
array be relevant to any claim or defense in this litigation.




                                                  D
                  Case 5:21-cv-04112-JMG Document 1-1 Filed 09/16/21 Page 58 of 58

DocuSign Envelope ID: 41BA68E3-2AEE-4DE6-A1 A3-OB790F9DA06E
                                                                                                ~NT~R~D AND TILED
                                                                                              PROTHONOTAI2Y'S OFFKE
                                                                                                  LANCAST~R,PA
                                                                                           ***Electronically Filed***
                                                                                                 Apr ~.2 202109:35PM
                                                      VERIT'ICATION                                 Ricci M. Dehl
                     I hereby verify that. the statements contained in this Complaint are true .and correct to the

            best of my knowled~;s, inforanation, and belief, I understand that false statements herein are made.

            subject to the. penalties of 1$ PA.C.S. § ~9Q9, relating Co unsworn falsification to authariCies,

                                                                                      Aoousigned by:

                         a/iz/zozs                                                ~~~l1,~,,~
            Dated:                                                                              raaha,..
                                                                                  .Dorothy
                                                                                              Becky~,jth~1~Q227,?
                                                                                                 i~l




                                                              10
